Opinion by
Porter, J.,
This appeal is from the dissolution of a preliminary induction and from the dismissal at the same time by the court, of its own motion, of plaintiff’s bill before answer had been filed. The appellant complains of the dismissal of the bill. The dismissal of the bill, not even asked for by counsel for defendant, before answer or demurrer had been filed, was wholly irregular, and the action of the court must be reversed: Davis et al. v. Porch Bros., Inc., 268 Pa. 376; Wright et al. v. Barber, 270 Pa. 186.
The decree dismissing the bill is reversed and the bill reinstated with a procedendo, the costs below and on this appeal to be disposed of on final decree.